DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 5 October 2021 fails to place the application in condition for allowance. 
Claims 1-18, 20, and 21 are currently pending.
Claims 14-18, 20, and 21 are currently under examination.
Claims 1-13 are currently withdrawn.

Status of Rejections
The rejection of claims 14-18 and 20 under 35 U.S.C. 102(a)(1) and 103(a) are herein withdrawn due to Applicant’s Amendment filed 5 October 2021.
New rejections are provided herein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-18, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yasmeen et al (US 2009/0127122 A1) in view of Fujikata et al (US 2016/0145760 A1).
As to claims 14 and 20, Yasmeen further discloses a printed wiring board production apparatus that forms a base film and a conductive pattern on the base film by an additive method or a subtractive method (Figs. 1 and 2), comprising: 
	a plating solution storage tank (#s 110/115); 
	a substrate fixing mechanism configured to fix a printed wiring board substrate that is a target to be plated (#120);  
	an anode arranged to oppose the printed wiring board substrate (#125); 
	a shield plate arranged between the printed wiring board substrate and the anode (#140); and 
	a voltage applying mechanism configured to apply a voltage to the anode and the printed wiring board substrate that forms a cathode ([0040], [0041], claim 17, and necessarily provided to use the anode/cathode)
	wherein a distance between the shield plate and the printed wiring board substrate is 50 mm or greater and 150 mm or less. ([0022]).
	Yasmeen fails to explicitly disclose an anode shield plate arranged between the shield plate and the anode so as to not make contact with the shield plate nor the anode, wherein a distance between the anode shield plate and the printed wiring board substrate is 100 mm or greater to 300 or less (as required by instant claim 14), and wherein the anode shield plate includes anode shield plate openings, and an area of the anode shield plate is larger than an immersion area of the anode into a plating solution stored in the plating solution storage tank during the plating process (instant claim 20).
	Fujikata discloses an anode shield plate arranged between the shield plate and the anode so as to not make contact with the shield plate nor the anode (Fig. 1 # 25) wherein the anode shield plate includes anode shield plate openings, and an area of the anode shield plate is larger than an immersion area of the anode into a plating solution stored in the plating solution storage tank during the plating process (see specific embodiments and hole 25 A in Fig. 2-5 as required by instant claim 14), with a distance between the anode and shield plate to be between 8 mm and 0 mm)
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an anode shield plate with the structure of Fujikata in the apparatus of Yasmeen because it allows for the adjustment of the electric field between the anode and substrate to curb reduction in in-plane uniformity due to influence of a terminal effect (Fujikata [0019]).
	As to the limitation “wherein a distance between the anode shield plate and the printed wiring board substrate is 100 mm or greater to 300 or less”, upon incorporation into Yasmeen, the anode shield plate next to the anode. In Yasmeen, the anode-cathode distance is disclosed as 166 mm ([0022]). Thus upon incorporation, the anode shield-substrate distance would be less than 166 micrometers and thus overlapping the instantly claimed range.

As to claim 15, Yasmeen further discloses wherein the plating solution storage tank includes a shield plate fixing mechanism configured to fix the shield plate (#165).

As to claim 16, Yasmeen further discloses wherein the shield plate includes shield plate openings (#145).

As to claim 17, Yasmeen further discloses wherein the shield plate openings are formed in an opening region of the shield plate, the opening region is a region opposing the printed wiring board substrate in a plan view, an opening ratio of a central opening region of the opening region is 10% or higher and 50% or lower, and   an opening ratio of an end opening region of the opening region is higher than the opening ratio of the central opening region (See below).

 As to claim 18, Yasmeen further discloses wherein an external size of the shield plate is larger than an external size of the printed wiring board substrate in a plan view. (See Fig. 2).

As to claim 21, Yasmeen further discloses wherein the shield plate, in a front view of the anode, includes a first region having a frame shape with an external size exceeding an external size of the printed circuit board substrate, a second region located at a center on an inner side of the first region, and a third region located at an upper end and a lower end of the center on the inner side of the first region, wherein an opening ratio of the shield plate openings arranged in the third region is higher than an opening ratio of the shield plate openings arranged in the second region. (See annotation below. Note the regions are defined arbitrarily and do not preclude additional regions, any particular boundary conditions, or the like).
	
    PNG
    media_image1.png
    485
    882
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795